DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 11,343,740 B2 to Aftab et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,343,740 B2
Instant Application 17/727,964
Claim 1: An apparatus, the apparatus comprising: 

a processing system including a processor; and 

a memory coupled with the processing system, the memory storing executable instructions that when executed by the processing system cause the processing system to effectuate operations comprising: 

obtaining an indication of a login of a user associated with a mobile device; based on the indication of the login, creating a virtualized instance for the mobile device wherein the virtualized instance for the mobile device includes applications running on the mobile device resulting in virtualized applications; 

transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 

providing instructions to operate the applications on the virtualized applications on the virtualized instance for the mobile device based on user-generated input received from a graphical user interface of the mobile device: 

detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network; 

determining a first latency associated with the first edge cloud network and determining a second latency associated with the second edge cloud network; and 

in response to determining the second latency is less than the first latency, transferring the virtualized instance for the mobile device to the second edge cloud network including the virtualized applications. 


 

Claim 1: A device comprising: 
a processing system including a processor; and 

a memory that stores executable instructions that, when executed by the device, facilitate performance of operations, the operations comprising: 

determining that a mobile device is communicatively coupled to a first edge network device and determining that the mobile device is communicatively coupled to a second edge network device; 

identifying a group of applications running on the mobile device; 

generating a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining a first latency associated with the first edge network device is less than a latency threshold; 

providing instructions to operate the first group of virtualized applications on the first virtual instance on the first edge network device; 

generating a second virtualized instance including a second group of virtualized applications associated with the group of applications on the second edge network device in response to determining a second latency associated with the second edge network device is less than the latency threshold; and 

providing instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device.
 
The Patented application discloses virtually all the limitations of the instant application with the exception of ‘identifying a group of applications running on the mobile device; generating a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining a first latency associated with the first edge network device is less than a latency threshold’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘identifying a group of applications running on the mobile device; generating a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining a first latency associated with the first edge network device is less than a latency threshold’ as disclosed by the instant claim into the patented claim so as to effectively improve smart emergency services in wireless communication system.
Claim 1:  In response to determining the second latency is less than the first latency, transferring the virtualized instance for the mobile device to the second edge cloud network including the virtualized applications. 
Claim 2: Wherein the operations comprise determining that the second latency is less than the first latency resulting in a first determination, wherein the generating of the second virtualized instance comprises generating the second virtualized instance based on the first determination. 
Claim 1: Detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network.
Claim 3: Wherein the providing of the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device comprises providing the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device based on the first determination.
Claim 1: Transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 
detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network.
Claim 4: Wherein the first edge network device is associated with a first base station, wherein the first base station is associated with a first coverage area, wherein the second edge network device is associated with a second base station, wherein the second base station is associated with a second coverage area.
Claim 6: Wherein the transferring of the virtual instance for the mobile device to the second edge cloud network including the virtualized applications comprises transferring of the virtual instance for the mobile device to the second edge cloud network including the virtualized applications in response to determining a current utilization of the first edge cloud network is above a utilization threshold.

Claim 5: Wherein the operations comprise determining that the mobile device has moved from the first coverage area into the second coverage area resulting in a second determination, wherein the providing of the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device comprises providing the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device based on the second determination.  
Claim 1: Transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 

detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network.
Claim 6: Wherein the operations comprise determining that the mobile device is located in both the first coverage area and the second coverage area resulting in a third determination, wherein the providing of the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device comprises providing the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device based on the third determination. 
Claim 3: Wherein the information comprises location information of the mobile device.
Claim 7: Wherein the operations comprise obtaining information from the mobile device to determine a location of the mobile device.  
Claim 8: Wherein the information comprises accelerometer information.
Claim 8: Wherein the information comprises one of sensor information, location information, accelerometer information, or a combination thereof.
Claim 6: Wherein the transferring of the virtual instance for the mobile device to the second edge cloud network including the virtualized applications comprises transferring of the virtual instance for the mobile device to the second edge cloud network including the virtualized applications in response to determining a current utilization of the first edge cloud network is above a utilization threshold.
Claim 9: Determining a first utilization of a first edge network associated with the first edge network device; 

Determining a second utilization of a second network associated with the second edge network device; and 

Determining that the first utilization is above a utilization threshold and determining that the second utilization is below the utilization threshold resulting in a fourth determination, wherein the providing of the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device comprises providing the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device based on the fourth determination.
Claim 9: A non-transitory computer readable storage device storing computer executable instructions that when executed by a computing device including a processor cause said computing device to effectuate operations comprising: 

obtaining an indication of a login of a user associated with a mobile device; based on the indication of the login, determining a virtualized instance for the mobile device wherein the virtualized instance for the mobile device includes applications running on the mobile device resulting in virtualized applications; 

transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; providing instructions to operate the applications on the virtualized applications on the virtualized instance for the mobile device based on user-generated input received from a graphical user interface of the mobile device: 

detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network; 

determining a first latency associated with the first edge cloud network and determining a second latency associated with the second edge cloud network; and 

in response to determining the second latency is less than the first latency, transferring the virtualized instance for the mobile device to the second edge cloud network including the virtualized applications.
Claim 10: A non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 

determining that a mobile device is communicatively coupled to a first edge network device and determining that the mobile device is communicatively coupled to a second edge network device; 

identifying a group of applications running on the mobile device; 

generating a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining a first utilization associated with the first edge network device is less than a utilization threshold; 

providing instructions to operate the first group of virtualized applications on the first virtual instance on the first edge network device; 

generating a second virtualized instance including a second group of virtualized applications associated with the group of applications on the second edge network device in response to determining a second utilization associated with the second edge network device is less than the utilization threshold; and 

providing instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device.

The Patented application discloses virtually all the limitations of the instant application with the exception of ‘identifying a group of applications running on the mobile device; generating a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining a first latency associated with the first edge network device is less than a latency threshold’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘identifying a group of applications running on the mobile device; generating a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining a first latency associated with the first edge network device is less than a latency threshold’ as disclosed by the instant claim into the patented claim so as to effectively improve smart emergency services in wireless communication system
Claim 10: In response to determining the second latency is less than the first latency, transferring the virtualized instance for the mobile device to the second edge cloud network including the virtualized applications.   
Claim 11: Wherein the operations comprise determining that the second utilization is less than the first utilization resulting in a first determination, wherein the generating of the second virtualized instance comprises generating the second virtualized instance based on the first determination.  
Claim 10: Detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network; 
determining a first latency associated with the first edge cloud network and determining a second latency associated with the second edge cloud network. 
Claim 12: Wherein the providing of the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device comprises providing the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device based on the first determination.

Claim 10:  Transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 
detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network.
Claim 13: Wherein the first edge network device is associated with a first base station, wherein the first base station is associated with a first coverage area, wherein the second edge network device is associated with a second base station, wherein the second base station is associated with a second coverage area.  

Claim 14: Wherein the transferring of the virtual instance for the mobile device to the second edge cloud network including the virtualized applications comprises transferring of the virtual instance for the mobile device to the second edge cloud network including the virtualized applications in response to determining a current utilization of the first edge cloud network is above a utilization threshold.

Claim 14: Wherein the operations comprise determining that the mobile device has moved from the first coverage area into the second coverage area resulting in a second determination, wherein the providing of the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device comprises providing the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device based on the second determination.  
Claim 10: Transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 

detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network. 
Claim 15: Wherein the operations comprise determining that the mobile device is located in both the first coverage area and the second coverage area resulting in a third determination, wherein the providing of the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device comprises providing the instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device based on the third determination.  

Claim 11: Wherein the information comprises crowd sourced information of proximate mobile devices.
Claim 16: Wherein the operations comprise obtaining information from the mobile device to determine a location of the mobile device.  
Claim 13: Wherein the information comprises accelerometer information.

Claim 17: Wherein the information comprises one of sensor information, location information, accelerometer information, or a combination thereof.

Claim 1: 
a processing system including a processor; and 

a memory coupled with the processing system, the memory storing executable instructions that when executed by the processing system cause the processing system to effectuate operations comprising: 

obtaining an indication of a login of a user associated with a mobile device; 

based on the indication of the login, creating a virtualized instance for the mobile device wherein the virtualized instance for the mobile device includes applications running on the mobile device resulting in virtualized applications; 

transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 

providing instructions to operate the applications on the virtualized applications on the virtualized instance for the mobile device based on user-generated input received from a graphical user interface of the mobile device: 

detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network; 

determining a first latency associated with the first edge cloud network and determining a second latency associated with the second edge cloud network; and 

in response to determining the second latency is less than the first latency, transferring the virtualized instance for the mobile device to the second edge cloud network including the virtualized applications. 


 

Claim 18: 
determining, by a processing system including a processor, that a mobile device is communicatively coupled to a first edge network device and determining that the mobile device is communicatively coupled to a second edge network device; 

identifying, by the processing system, a group of applications running on the mobile device; 

generating, by the processing system, a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining, by the processing system, that a first location of the mobile device is associated with the first edge network device; 

providing, by the processing system, instructions to operate the first group of virtualized applications on the first virtual instance on the first edge network device; 

generating, by the processing system, a second virtualized instance including a second group of virtualized applications associated with the group of applications on the second edge network device in response to determining, by the processing system, that a second location of the mobile device is associated with the second edge network device; and 

providing, by the processing system, instructions to operate the second group of virtualized applications on the second virtual instance on the second edge network device.

The Patented application discloses virtually all the limitations of the instant application with the exception of ‘identifying, by the processing system, a group of applications running on the mobile device; generating, by the processing system, a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining, by the processing system, that a first location of the mobile device is associated with the first edge network device’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘identifying, by the processing system, a group of applications running on the mobile device; generating, by the processing system, a first virtualized instance including a first group of virtualized applications associated with the group of applications on the first edge network device in response to determining, by the processing system, that a first location of the mobile device is associated with the first edge network device’ as disclosed by the instant claim into the patented claim so as to effectively improve smart emergency services in wireless communication system
Claim 1:  Transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 
detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network.
Claim 19: Wherein the first location is associated with a first coverage area of a first base station, wherein the second location is associated with a second coverage area of a second base station.  




Claim 1:  Transferring, based on information associated with the mobile device, the virtualized instance for the mobile device to a first edge cloud network associated with a first base station including the virtualized applications, wherein the first base station is associated with a first coverage area; 
detecting that the mobile device is within the first coverage area and has entered into a second coverage area, wherein the second coverage area is associated with a second base station and a second edge cloud network.
Claim 20: Wherein the first location is associated with a third base station, wherein the second location is associated with the third base station and a fourth base station.



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463